Citation Nr: 0839322	
Decision Date: 11/14/08    Archive Date: 11/20/08

DOCKET NO.  06-39 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), to include entitlement to an 
evaluation in excess of 70 percent since June 17, 2008; an 
evaluation in excess of 50 percent from July 30, 2007, to 
June 16, 2008, and an evaluation in excess of 30 percent from 
December 20, 2004, to July 29, 2007.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. Y. Hawkins, Associate Counsel

INTRODUCTION

The veteran served on active duty from May 1968 to April 
1971.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia, which granted the veteran's claim 
for service connection for PTSD and assigned a 30 percent 
evaluation, effective December 20, 2004.  In a July 2008 
Supplement Statement of the Case (SSOC), the RO increased the 
veteran's PTSD evaluation to 50 percent, effective July 30, 
2007, and to 70 percent, effective June 17, 2008.  Since the 
RO did not assign the maximum disability rating possible, the 
appeal for a higher evaluation remains before the Board.  AB 
v. Brown, 6 Vet. App. 35 (1993) (where a claimant has filed a 
notice of disagreement as to an RO decision assigning a 
particular rating, a subsequent RO decision assigning a 
higher rating, but less than the maximum available benefit, 
does not abrogate the pending appeal).

In August 2007, a Travel Board hearing was held before the 
undersigned Veterans Law Judge at the Huntington, West 
Virginia RO.  A transcript of that proceeding has been 
associated with the claims folder.


FINDINGS OF FACT

1. For the period December 20, 2004, to June 16, 2008, the 
veteran's PTSD was manifested by occupational and social 
impairment with deficiencies in most areas due to symptoms 
such as depression, anxiety, suspiciousness, hyper-alertness, 
chronic sleep impairment, panic attacks, transitory 
hallucinations and suicidal ideation, impaired impulse 
control, difficulty in adapting to stressful circumstances, 
and the inability to establish and maintain effective 
relationships.

2. For the period June 17, 2008 forward, the veteran's PTSD 
has been manifested by total occupational and social 
impairment.


CONCLUSIONS OF LAW

1. The criteria for an initial evaluation of 70 percent, and 
no more, for PTSD are met for the period December 20, 2004, 
to June 16, 2008.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.321, 4.130, Diagnostic Code 9411 (2007).

2. The criteria for an initial evaluation of 100 percent for 
PTSD are met for the period June 17, 2008 forward.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 
4.130, Diagnostic Code 9411 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the veteran's claim, VA has met all statutory 
and regulatory notice and duty to assist provisions.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2007).

a.)	Duty to Notify

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law 
No. 106-475, 114 Stat. 2096 (2000), substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code, concerning the notice and assistance to be afforded to 
claimants in substantiating their claims.  VCAA § 3(a), 114 
Stat. 2096, 2096-97 (2000) (now codified as amended at 38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2007)).  In 
addition, VA published regulations, which were created for 
the purpose of implementing many of the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified, in 
pertinent part, at 38 C.F.R. § 3.159 (2007)).  

Recently, the United States Court of Appeals for Veterans 
Claims (Court) has held that, for an increased rating claim, 
VCAA notice should include notice that evidence of increased 
severity of the disorder or of greater interference with work 
or activities of daily life is required to support a claim 
for increased evaluation; that it include at least general 
notice of more particularized bases of granting increased 
evaluations where, as here, particular criteria beyond mere 
increase in severity may be required for assignment of a 
higher disability rating; that it include notice that a 
particular rating will be assigned by applying diagnostic 
codes; and that it include notice, in the form of examples of 
the kinds of evidence required to support the increased 
rating claim.  Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).

However, for initial rating claims, where, as here, service 
connection has been granted and the initial rating has been 
assigned, the claim of service connection has been more than 
substantiated, as it has been proven, thereby rendering 38 
U.S.C.A. § 5103(a) notice no longer required since the 
purpose that the notice was intended to serve has been 
fulfilled.  Furthermore, once a claim for service connection 
has been substantiated, the filing of a notice of 
disagreement with the rating of the disability does not 
trigger additional 38 U.S.C.A. § 5103(a) notice.  See Dingess 
v. Nicholson, 19 Vet. App. 473, 490-491; Dunlap v. Nicholson, 
21 Vet. App. 112 (2007).  In line with the above reasoning, 
Vazquez-Flores v. Peake (dealing with providing additional 
notice in cases of increased ratings) does not apply to 
initial rating claims because VA's VCAA notice obligation was 
satisfied when the RO granted the veteran's claim for service 
connection.  22 Vet. App. 37 (2007).

Nevertheless, the Board does note that a letter dated May 
2008 advised the veteran of the evidence needed to 
substantiate a claim for higher rating.  He was also advised 
of his and VA's responsibilities under VCAA, to include what 
evidence he should provide and what evidence should be 
provided by VA.  The veteran was further advised to inform 
the RO if there was any other evidence or information that he 
felt was pertinent to his claims.  That letter also contained 
notice as to the effective date element of his claim.  
Thereafter, the veteran's increased rating claims were 
subsequently readjudicated by the RO in a July 2008 Statement 
of the Case and a July 2008 rating decision.  Thus, the Board 
finds any error with respect to the timeliness of this notice 
to be harmless.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

        b.) Duty to Assist

The Board also concludes that VA's duty to assist has been 
satisfied.  The veteran's available service treatment records 
and VA medical center (VAMC) records are in the file.  The 
veteran has not referenced any other outstanding records that 
he wanted VA to obtain or that he felt were relevant to his 
claim.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  See Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991); 38 C.F.R. § 3.327(a) (2007).

The veteran was provided a VA PTSD evaluation in June 2008.  
There is no objective evidence indicating that there has been 
a material change in the severity of the veteran's service-
connected disability since he was last examined.  See 
38 C.F.R. § 3.327(a) (2007).  The duty to assist does not 
require that a claim be remanded solely due to the passage of 
time since an otherwise adequate VA examination was 
conducted.  See VAOPGCPREC 11-95.  This VA examination report 
is thorough and consistent with contemporaneous VA treatment 
records.  The examination is therefore adequate upon which to 
base a decision.

In short, for the reasons and bases set forth above, the 
Board finds that VA has complied with the duties to notify 
and assist required by the VCAA. 

Accordingly, the Board will proceed to a decision on the 
merits.



II. Applicable laws and regulations

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent, as far as can practicably be 
determined, the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.1 (2007).  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
disability evaluations are potentially applicable, the higher 
evaluation will be assigned to the disability picture that 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2007).  Any reasonable doubt regarding the 
degree of disability will be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2007).

The veteran's entire history is reviewed when making a 
disability determination.  See 38 C.F.R. § 4.1 (2007).  A 
claim such as this one, placed in appellate status by 
disagreement with the initial rating award and not yet 
ultimately resolved, is an original claim as opposed to a new 
claim for increase.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  Separate ratings may be assigned for separate 
periods of time based on the facts found, a practice known as 
"staged" ratings.  Id.

The evaluation of the same disability under various 
diagnoses, known as "pyramiding," is generally to be 
avoided.  38 C.F.R. § 4.14 (2007).  The critical element in 
permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the disabilities is duplicative or overlapping with 
the symptomatology of the other disability.  See Esteban v. 
Brown, 6 Vet. App. 259, 261- 62 (1994). 

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  38 C.F.R. § 4.126.

The veteran's service-connected PTSD is evaluated under 
Diagnostic Code 9411.  The regulations establish a general 
rating formula for mental disabilities.  See 38 C.F.R. 
§ 4.130 (2007).  Ratings are assigned according to the 
manifestation of particular symptoms.  However, the use of 
the term "such as" in 38 C.F.R. § 4.130 demonstrates that 
the symptoms after that phrase are not intended to constitute 
an exhaustive list, but rather are to serve as examples of 
the type and degree of the symptoms, or their effects, that 
would justify a particular rating.  See Mauerhan v. Principi, 
16 Vet. App. 436 (2002).  Accordingly, the evidence 
considered in determining the level of impairment under 
§ 4.130 is not restricted to the symptoms provided in the 
diagnostic code.  Instead, VA must consider all symptoms of a 
claimant's disability that affect the level of occupational 
and social impairment, including, if applicable, those 
identified in the American Psychiatric Association:  
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed. 1994) (DSM-IV).

The criteria for a 30 percent rating are:

Occupational and social impairment with 
occasional decrease in work efficiency and 
intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, with 
routine behavior, self-care, and 
conversation normal), due to such symptoms 
as:  depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, recent events).

The criteria for a 50 percent rating are:

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships.  

The criteria for a 70 percent rating are:	

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships.

And, the criteria for a 100 percent rating are:

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own name.

38 C.F.R. § 4.130, Diagnostic Code 9411 (2007).

The Board must consider the Global Assessment of Functioning 
(GAF) scores that have been reported.  GAF scores are a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996) (citing the American Psychiatric Association:  
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed. 1994), p.32).

GAF scores from 61 to 70 represent some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupation, or school functioning, but generally 
functioning pretty well, and have some meaningful 
relationships.  GAF scores from 51 to 60 represent moderate 
symptoms, such as flat affect and circumstantial speech, and 
occasional panic attacks, or moderate difficulty in social, 
occupational, or school function (such as few friends, 
conflicts with peers or co-workers).  GAF scores ranging from 
41 to 50 reflect serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational or school 
functioning (e.g., no friends, unable to keep a job).  Scores 
ranging from 31 to 40 reflect some impairment in reality 
testing or communication (e.g., speech is at times illogical, 
obscure, or irrelevant) or major impairment in several areas, 
such as work or school, family relations, judgment, thinking, 
or mood (e.g., depressed man avoids friends, neglects family, 
and is unable to work; child frequently beats up other 
children, is defiant at home, and is failing at school).  A 
score from 21 to 30 is indicative of behavior which is 
considerably influenced by delusions or hallucinations or 
serious impairment in communication or judgment or inability 
to function in almost all areas.  A score of 11 to 20 denotes 
some danger of hurting one's self or others (e.g., suicide 
attempts without clear expectation of death; frequently 
violent; manic excitement) or occasionally fails to maintain 
minimal personal hygiene (e.g., smears feces) or gross 
impairment in communication (e. g., largely incoherent or 
mute).  A GAF score of 1 to 10 is assigned when the person is 
in persistent danger of severely hurting self or others 
(recurrent violence) or there is persistent inability to 
maintain minimal personal hygiene or serious suicidal acts 
with clear expectation of death.  See 38 C.F.R. § 4.130 
(incorporating by reference VA's adoption of the American 
Psychiatric Association:  Diagnostic and Statistical Manual 
of Mental Disorders (4th ed. 1994) (DSM-IV), for rating 
purposes).

III. Analysis

The veteran seeks entitlement to a higher initial rating of 
100 percent for his service-connected PTSD.  He was initially 
service-connected for PTSD effective December 20, 2004.  The 
currently assigned rating is 70 percent, effective June 17, 
2008.  

The evidence of record shows that the veteran began receiving 
psychiatric treatment at the Beckley, West Virginia, VAMC in 
December 2004, when he was seen with complaints of 
nightmares, flashbacks, insomnia, nervousness, anxiety and 
depression.  He said that the nightmares began after his 
return from Vietnam, but that they had recently become more 
frequent.  His mood was depressed, anxious and liable, and 
his affect was restricted.  He was noted to be very 
hypervigilent, with an exaggerated startle response to loud 
noises.  He said that he became extremely nervous around 
crowds and people other than his family.  He denied having 
auditory/visual hallucinations, mood swings and suicidal or 
homicidal ideations.  The examiner described him as casually 
dressed with good hygiene, and alert and oriented to all 
parameters.  His speech was clear, concise and goal-directed, 
and his memory, insight and judgment were good.  His thought 
content did not appear psychotic or dangerous.  He was 
diagnosed with PTSD and anxiety disorder, and assigned a GAF 
score of 50.

During VAMC mental health treatment between April 2005 and 
March 2006, the veteran complained of continuing insomnia, 
depression, nightmares, flashbacks, intrusive daytime 
thoughts, nervousness and anxiety.  He said that due to his 
frequent bad temper, he had a great deal of trouble getting 
along with co-workers, and had gotten into several verbal and 
physical workplace altercations.  He also admitted to having 
engaged in physical altercations outside of the workplace.  
Throughout this period, the examiners consistently noted that 
the veteran correctly stated his name and social security 
number, was cooperative, alert and oriented to person, place 
and time, had good grooming and hygiene, and speech that was 
clear, concise, logical, linear and goal-oriented.  His mood 
ranged from quiet and cooperative, to anxious and tearful; 
his affect was consistently noted to be appropriate and 
congruent with his mood.  He was also found to have an intact 
memory for recent, remote and immediate events.  The 
examiners noted that he answered questions appropriately, and 
did not appear to have any dangerous, delusional or psychotic 
thoughts.  He denied having auditory or visual 
hallucinations, as well as suicidal and homicidal ideations.  
He was also deemed to have good insight and judgment into his 
illness.  It was noted that the veteran had no barriers to 
learning or understanding instructions, and fully understood 
the dosing, side effects, and expected action of his 
medication.  He was diagnosed with PTSD and anxiety disorder.  
GAF scores during this time ranged between 50 and 52.

In an April 2006 VAMC mental health clinic evaluation, the 
veteran complained of nightmares, intrusive daytime thoughts 
and insomnia.  He had good grooming and hygiene, and was 
noted to be alert and oriented to all parameters.  He 
displayed no anxiety or distress, and had clear and relevant 
speech with no delay in information processing.  For the 
first time, he claimed that he had experienced auditory 
hallucinations, with unidentified noises and voices; the 
examiner specifically stated his belief that the veteran was 
not misrepresenting any facts.  The veteran was advised to 
avoid any news media, internet or current events that could 
trigger his PTSD symptoms. 

VAMC mental health treatment notes from May 2006 to June 2007 
indicate that the veteran continued to complain of 
nervousness, insomnia, and increasing flashbacks and 
nightmares.  He also reported that he was still having 
difficulties at work.  It was consistently noted that he had 
good grooming and hygiene; was cooperative; displayed an 
appropriate and congruent mood; was fully alert and oriented; 
had relevant and normal goal-oriented speech; immediate, 
recent and remote memory; and good insight and judgment into 
his psychiatric disorder.  Throughout this time, he denied 
having any auditory or visual hallucinations.  In October 
2006, he said that his anti-anxiety medication (Xanax) was 
helping a great deal, and that he felt he was doing a little 
better.  His GAF score was 55.

In July 2007, the veteran reported that he was feeling very 
jumpy and nervous, and was still having a hard time at work.  
(See VAMC treatment note, July 30, 2007.)  He added that he 
did not know how much longer he would be able to continue 
working.  His mood was quiet, cooperative and somewhat 
anxious.  He was fully alert and oriented, with clear, 
logical speech.  Although he denied having visual 
hallucinations, he claimed to have auditory hallucinations 
that he described as "weird and crazy."  Id.  However, the 
examiner noted that his thought content did not appear 
delusional, psychotic or dangerous, and that he denied having 
suicidal or homicidal ideations.  His GAF score was 50.

In August 2007, the veteran testified at a hearing at the 
Huntington, West Virginia, RO.  He stated that he was 
continuing to have verbal and physical altercations at work 
because he did not like to be around people and frequently 
lost his temper.  He also mentioned having been involved in 
two physical fights outside of the workplace.  He said that 
he had been divorced for many years and preferred living 
alone, and added that he did not have much contact with his 
daughter or siblings.  He indicated that he still had 
nightmares and hypervigilance, and said that although he was 
using sleep medication and alcohol, he continued to 
experience insomnia, and was only able to sleep four hours 
per night.  He also mentioned for the first time that he was 
experiencing panic attacks, which he said occurred once per 
week.

In January 2008, the veteran stated that he was still having 
difficulties at work, but was eligible to retire in November 
2008; he added, "I hope I can make it."  (See VAMC 
treatment note, January 30, 2008.)  He also said that he 
continued to have panic attacks.  He said that he was no 
longer experiencing auditory or visual hallucinations, denied 
suicidal or homicidal ideations, and was found to have no 
delusional, psychotic or dangerous thoughts.  His mood was 
noted as quiet, depressed and somewhat anxious.  His GAF 
score was 45, denoting serious PTSD symptoms.  In March 2008, 
the veteran was found to be anxious and depressed, and 
claimed that his PTSD symptoms had gotten worse.  He said 
that he now had passive thoughts of suicide, but did not have 
a plan.  However, the examiner found that his thought process 
was he normal and coherent, and that he posed no significant 
risk to himself or others.  He was also found to have an 
impaired memory for recent and remote events.  His GAF score 
was 50.  In April 2008, the veteran appeared to be somewhat 
depressed and anxious, and said that he was still having 
weekly panic attacks.  He denied having auditory or visual 
hallucinations, as well as suicidal or homicidal ideations.  
His GAF score was 48.

Based on these findings, the Board finds that for the period 
December 20, 2004, to June 16, 2008, a 70 percent rating of 
for PTSD is warranted.  Throughout this time, the veteran 
experienced occupational and social impairment with 
deficiencies in most areas due to depression, anxiety, 
suspiciousness, hyper-alertness, chronic sleep impairment, 
panic attacks, transitory hallucinations and suicidal 
ideation, impaired impulse control, difficulty in adapting to 
stressful circumstances, and the inability to establish and 
maintain effective relationships.  The Board notes that 
although there were periods when the veteran's PTSD appeared 
to improve, such as in October 2006, when his GAF score was 
55, his average GAF score for this period was 50, denoting 
serious symptoms; which is consistent with a finding of 
deficiencies in most areas.

The Board further finds, however, that a higher rating of 100 
percent is not warranted for that period.  Although 
transitory hallucinations are shown, the record does not 
reveal findings of gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  
Certainly, the veteran experienced significant social and 
occupational impairment, which is contemplated by the 70 
percent rating assigned herein; however, he remained employed 
throughout that period.  Thus, the Board concludes that the 
weight of the evidence is against granting a 100 percent 
rating at any time prior to June 17, 2008.

As to the remainder of the period under consideration, on 
June 17, 2008, the veteran underwent a VA psychiatric 
evaluation.  Although he said that he felt he had improved 
since beginning mental health treatment at the VAMC, he said 
that he had been feeling very depressed and hopeless over the 
past two weeks, and had experienced passive suicidal 
thoughts.  Although, he initially said that he did not have 
any current suicidal or homicidal ideations, and had not 
considered an actual suicide plan since 2006, he later 
acknowledged having suicidal thoughts, and said that he 
sometimes felt like "it would be better to just go ahead and 
get it over with."  (See VA examination, June 2008.)  The 
examiner noted that even though he was on a relatively high 
dosage of anti-anxiety medication, he still manifested severe 
observable anxiety.  She also noted that he reported having 
no appetite, and said he had lost 12-14 pounds in the 
previous two weeks.  With regard to employment, he reported 
recently being unable to work.  He also said that he had lost 
several jobs in the past due to his temper, and had engaged 
in fights so violent that he required medical attention.  
Regarding social interaction, the veteran said that he had no 
close friends, and isolated himself from friends and family 
because he felt extremely nervous around people.  He said 
that he was now experiencing two panic attacks per week, 
which the examiner said contributed to his frequent 
absenteeism and inability to work.  

During the mental status examination, the VA examiner noted 
that the veteran was cooperative, with an appropriate and 
blunted affect; he was clean, casually dressed and neatly 
groomed; his speech was spontaneous and coherent; he was 
fully oriented to person, place and time; his thought process 
and content were both found to be unremarkable; he displayed 
fair impulse control, with no inappropriate, obsessive or 
ritualistic behavior, and no delusions or hallucinations; and 
although his remote memory was normal, his recent and 
immediate memory were mildly impaired.  She also said that 
his current psychosocial functioning was poor.  The examiner 
found that the veteran met the full DSM-IV criteria for a 
diagnosis of PTSD, including such symptoms as intrusive 
thoughts, images and memories; disturbing dreams; re-
experiencing; avoidance; emotional numbing; irritability; 
hypervigilance; anxiety and panic attacks; and increased 
startle response.  She said that his substantial irritability 
and anger resulted in numerous interpersonal difficulties, 
including relationships with supervisors and co-workers.  She 
also noted that his difficulty in concentrating caused 
problems in following directions and completing necessary 
assignments, and that his difficulty in functioning socially 
and within his family was related to his significant anxiety 
and interpersonal withdrawal.

The VA examiner diagnosed the veteran with chronic PTSD, 
dysthymic disorder and severe major depressive disorder with 
melancholic features, and without psychotic features.  She 
said that in addition to the his PTSD symptoms, the veteran 
also experienced intermittent, severe episodes of depression, 
suicidal thinking, hopelessness and guilt, as well as loss of 
concentration, motivation, energy and appetite, which were 
symptoms of his depression.  She assigned him a GAF score of 
35, signifying major impairment in areas such as work, family 
relations, judgment, thinking or mood.  Based on her thorough 
psychiatric examination and review of the veteran's complete 
claims folder, the examiner concluded that the veteran had 
total occupational and social impairment due to PTSD, and was 
therefore unlikely to ever be able to maintain employment.   
She added "[d]ue to the severity of symptoms and duration of 
difficulties, it is unlikely that [the veteran's] symptoms 
will ever completely resolve."  (See VA examination report, 
June 2008.)  

For the period June 17, 2008 forward, the Board finds that a 
100 percent rating for PTSD is warranted.  Of particular 
significance is that fact that the VA examiner assigned a GAF 
score of 35, which is indicative of major impairment, and 
specifically found that the veteran's PTSD was manifested by 
total occupational and social impairment, explaining that it 
was unlikely he would ever be able to maintain employment in 
the future.  The examiner took into account that the veteran 
was employed at the time of the examination, but also noted 
that he had suffered suspensions in the past, and had also 
experienced chronic absenteeism.  

The Board has also considered the potential application of 38 
C.F.R. § 3.321(b)(1), for the period prior to June 17, 2008.  
See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, 
while the veteran is certainly shown to be severely impaired 
prior to that date, the 70 percent assigned herein already 
contemplates social and occupational impairment of such a 
degree as to result in deficiencies in most areas.  Thus, his 
degree of occupational is already contemplated by the rating 
assigned prior to June 17, 2008, and his symptoms and 
manifestations are not otherwise shown to be outside of those 
specifically contemplated by the Schedule for Rating 
Disabilities, as discussed above.  He has also not 
necessitated frequent periods of hospitalization.  In short, 
his disability is not of such nature as to otherwise rendered 
impractical the application of the regular schedular 
standards utilized to evaluate the severity of the 
disability.  Thus, the Board finds that the requirements for 
referral an extraschedular evaluation under 38 C.F.R. § 
3.321(b)(1) as to the period prior to June 17, 2008, have not 
been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash 
v. Brown, 8 Vet. App. 218 (1995).

In light of the foregoing, the Board finds that a rating of 
70 percent is warranted from December 20, 2004 (the effective 
date of service connection for PTSD), to June 16, 2008, and a 
rating of 100 percent is warranted from June 17, 2008 
forward.  




ORDER

An initial evaluation of 70 percent for PTSD is granted for 
the period December 20, 2004, to June 16, 2008.

An initial evaluation of 100 percent for PTSD is granted for 
the period June 16, 2008 forward.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


